Case 2:19-cr-00360-DSC 1554 1 Filed 12/03/19 Page 1of5

ae: ay
Ae
IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF PENNSYLVANIA DEC 03 201 g

UNITED STATES OF AMERICA ) /9- 20 Weeerk U.S, DistaIcr COURT

) | ST. DIST. OF PENNSYLVANIA
V. ) Criminal No. .

) . (8 U.S.C. §§ 371, 1425(a))

MAN HO )

LE THUY NGUYEN )

a/k/a Kim Nguyen )

INDICTMENT
COUNT ONE
The grand jury charges:
| INTRODUCTION

At all times relevant to this Indictment:

1. MAN HO, an individual known to the grand jury, was a native and citizen of
Vietnam.

2. LE THUY (KIM) NGUYEN, an individual known to the grand jury, was a native
and citizen of Vietnam. NGUYEN is the aunt of HO.

3. RC, an individual known to the grand jury, is a citizen of the United States.

THE CONSPIRACY AND ITS OBJECTS

4. From in and around 2010, and continuing thereafter until in and around September

2019, in the Western District of Pennsylvania and elsewhere, the defendants, MAN HO and KIM

NGUYEN, knowingly and willfully did conspire, combine, confederate and agree together and

with each other, and with other persons known to the grand jury, to commit offenses against the
United States, that is:

(a) facilitating and entering into a marriage between MAN HO and RC, for the

purpose of evading any provision of the immigration laws, in violation of Title 8, United States
Case 2:19-cr-00360-DSC Document1 Filed 12/03/19 Page 2 of 5

Code, Section 1325(c);
(b) attempting to procure, contrary to law, the naturalization or citizenship of
MAN HO or evidence of naturalization or citizenship, including documentary and otherwise, in
violation of Title 18, United States Code, Section 1425(a).
MANNER AND MEANS OF THE CONSPIRACY

5. It was a part of the conspiracy that the defendant, KIM NGUYEN, introduced the
defendant, MAN HO, to RC and requested RC to enter into a marriage with the defendant, MAN
HO, so that MAN HO could enter the United States and obtain lawful permanent residency and
eventual United States citizenship.

6. It was further a part of the conspiracy that the defendant, MAN HO, and RC would,
and did, enter into a marriage for the purpose of evading the immigration laws of the United States.

7. It was further a part of the conspiracy that the defendant, MAN HO, and RC made
false statements and submitted documents containing false representations to United States
Citizenship and Immigration Services (CIS) and committed other fraudulent acts to indicate falsely
that they were living together and had a legitimate marriage.

8. It was further a part of the conspiracy that the defendant, MAN HO, would receive
legal permanent residency and eventually be naturalized as a United States citizen, by virtue of her
matriage to RC, a United States citizen.

9. It was further a part of the conspiracy that the defendants, KIM NGUYEN and
MAN HO, agreed to pay, and did pay, money to RC, for entering into a marriage with MAN HO
and for providing false statements to CIS.

OVERT ACTS
10. ‘In furtherance of the conspiracy, and to effect the objects of the conspiracy, the

defendants, MAN HO and KIM NGUYEN, and other persons known to the grand jury, did commit
2
Case 2:19-cr-00360-DSC Document1 Filed 12/03/19 Page 3 of 5

and cause to be committed, the following overt acts, among others, in the Western District of
Pennsylvania and elsewhere:

(a) In and around 2010, the defendant, KIM NGUYEN, offered money to RC
to marry the defendant, MAN HO, in order to evade the immigration laws of the United States.

(b) On or about July 28, 2011, the defendant, MAN HO, entered into a marriage
in Vietnam with RC in order to evade the immigration laws of the United States.

(c) On or about December 4, 2011, RC signed a Petition for Alien Relative
(Form I-130) which was submitted to CIS, in which he claimed to be married to the defendant,
MAN HO, when, in fact, as he then well knew, he had entered into a marriage with the defendant,
MAN HO, for the purpose of evading the immigration laws of the United States.

(d) On or about December 5, 2014, the defendant, MAN HO, entered the United
States and obtained lawful permanent resident status through her marriage to RC.

(e) On or about February 7, 2018, the defendant, MAN HO, signed an
Application for Naturalization (Form N-400), seeking naturalization based on having been married
to and living with the same USS. citizen spouse for the last three years in Item 1 of Part 1
_Unformation About Your Eligibility), when, as she then well knew, these representations were
false. |

(f) In that application (Form N-400), the defendant, MAN HO, also listed RC’s
address as her current physical address in Item 1.A. of Part 5 Information About Your Residence),
when, as she then well knew, she did not reside at that address.

3) In that application (Form N-400), the defendant, MAN HO, further
responded “No” to Question 30.E. of Part 12 (Additional Information About You (continued)),

asking whether she “ever .. . [married someone in order to obtain an immigration benefit,” when,
Case 2:19-cr-00360-DSC Document1 Filed 12/03/19 Page 4 of 5

as she then well knew, such representation was false.

(h) By signing the N-400, the defendant, MAN HO, certified, under penalty of
perjury, that all information in her application was complete, true, and correct. |

(i) On or about July 2, 2018, the defendant, MAN HO, appeared for her
naturalization interview and testified under oath that she had been living with her spouse, RC, for
the past three years. As she then well knew, such representations were false.

q) In and around August 2018, the defendant, MAN HO, and RC submitted to
CIS documents containing misrepresentations as to their residence and marriage solely for the
purpose of evading the immigration laws of the United States.

(k) From in and around 2010. continuing until in and around 2019, the
defendants, KIM NGUYEN and MAN HO, agreed to pay and did pay RC $10,000 for entering
into the marriage with the defendant, MAN HO, as well as additional sums for expenses RC
incurred in connection with falsely documenting their marriage in order to evade the immigration
laws of the United States.

In violation of Title 18, United States Code, Section 371.
Case 2:19-cr-00360-DSC Document1 Filed 12/03/19 Page 5of5

COUNT TWO

The grand jury further charges:

11. | Paragraphs One through Ten are realleged and incorporated by reference as if fully
set forth herein.

12. Frominand around February 2018 until in and around August 2018, in the Western
District of Pennsylvania, the defendant, MAN HO, knowingly attempted to procure and obtain,
contrary to law, naturalization and evidence of naturalization and citizenship, including
documentary and otherwise, for herself by knowingly providing false and fraudulent information
as to material facts in her Application for Naturalization, Form N-400; at her naturalization
interview; and in subsequent documentation submitted to CIS, to wit: MAN HO falsely
represented that she had been married to and living with the same U.S. citizen spouse for the last
three years and that she had never married someone in order to obtain an immigration benefit.

In violation of Title 18, United States Code, Section 1425(a).

A True Bill,

 

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

 
